﻿First of all, I would like to congratulate you, Sir, on behalf
of my delegation, upon your election to the presidency of
the General Assembly at this session. Your selection is not
only a recognition of the contributions of your country,
Malaysia, in the defence of the ideals of the United Nations
but is also a confirmation of your talents as an experienced
diplomat.
Allow me also to express my thanks to your
predecessor, Mr. Diogo Freitas do Amaral, for his masterful
guidance of the historic commemorative session of the
fiftieth anniversary of the United Nations.
I would like to pay once again a well-deserved tribute
to our Secretary-General, Mr. Boutros Boutros-Ghali, and
to reiterate our support for his constant efforts on behalf of
peace and development.
May I also transmit to our Assembly the message of
hope and the wishes for success of the President of the
Republic of Chad, General Idriss Deby.
The life of a nation is often stamped by events
written in golden letters in the great book of their history.
1996 is going to be one of those pivotal years along the
road to democracy in Chad. Indeed, at preceding sessions,
Chadian delegations regularly informed our Assembly of
the substantial progress achieved in this area. I can affirm
to you today that the process is ongoing, is getting
stronger and becoming day by day an irreversible reality.
I offer as proof the two major elections that took place
peacefully and quietly.
First, last March, the people of Chad gained a
Constitution that then gave them the opportunity to elect
freely and democratically for the first time in their
history, with direct universal suffrage, a President of the
Republic from among 15 candidates. Yes, after two hard-
fought rounds of voting the people of Chad chose
President Idriss Deby, who was officially inaugurated as
President of the Republic of Chad on 8 August 1996 for
a term of five years.
Nonetheless, the process is still under way. Before
the end of the year the people of Chad will be called
upon to elect their representatives to the future national
assembly. The parliamentary election will bring to a close
the first phase in the establishment of the institutions
called for by the Constitution.
Numerous international observers were present in
our country during the elections. They observed that the
elections took place properly and that the Chadians
showed discipline and political maturity. The organization
of the elections would not have been possible without the
contributions of Chad’s traditional friends, most notably,
France, the United Nations system and international and
non-governmental organizations. This contribution
supplemented the efforts of the Government of Chad
itself, which, despite its serious economic and financial
constraints, assumed a part of the financing of the
operations. Here we wish to thank all those whose
multifaceted support and assistance made it possible to
achieve these happy results. I take this opportunity to
again appeal urgently to the international community to
support Chad in the organization of future elections, in
particular the legislative elections scheduled for next
December.
4


It is often said that there can be no lasting economic
development without democracy. The latter, as we all
know, is a long, evolving process. Thus, slowly, patiently,
at its own pace and in the light of its own realities, Chad is
providing itself with the democratic institutions that must
support its socio-economic development efforts, which is
the highest priority of the programme of action of the
Government of Chad.
Thus, like a host of other countries, Chad has
developed, in collaboration with the Bretton Woods
institutions, a structural adjustment programme. It has also
just negotiated and concluded with the Paris Club of
Industrial Country Creditors a partial deferment and
rescheduling of its public debt. These actions are designed
to control Government expenditure and ultimately to reduce
the current budget deficit. The main goal is to arrive at a
surplus which would allow Chad to build the basic
infrastructures which are essential to the promotion and
development of economic activities. The Government of
Chad is also re-energizing its private sector, which
generates employment, privatizing State enterprises and
vigorously reforming tax-collection services and economic
development programmes.
Another concern of my Government is the constant
quest for peace and security. As the Assembly knows, war
has stalked my country for more than two decades, which
has completely undermined its structures. This is why we
must work to restore peace and security, which inevitably
involves regaining control of the army. I can affirm to the
Assembly that efforts have been made and are continuing
to this end. Thanks to friendly countries and the World
Bank, more than 21,000 soldiers have been demobilized, an
operation which will continue. However, our demobilization
efforts will be in vain if this means putting out onto the
street men who know how to handle weapons and are
capable of causing unrest and insecurity. This is why a
programme to reintegrate them into society must be
implemented immediately. Only then will the reform
programme succeed and ensure that we have a disciplined
army, a true melting pot of the nation, at the service of
development: this is our ambition.
The aftermath of war must be overcome, and at the
top of our list of priorities is to de-mine an area equivalent
to one quarter of our national territory. The mines planted
during the occupation of part of our country continue
indiscriminately to kill and mutilate civilians, women and
children in particular. This is an alarming situation because
it hinders any development programme in a region which,
nonetheless, has enormous potential for mining and tourism.
It goes without saying that national rehabilitation
cannot succeed, once again, without the assistance of the
international community.
As far as my country is concerned, and despite the
problems I have just mentioned, Chad is resolutely
determined to work for sustainable socio-economic
development. The people of Chad, in an atmosphere of
peace and freedom, decided to unite for the sake of their
own development. To this end, we would like to see
increasing external assistance, so designed to help us to
reach the point where we no longer need such assistance.
Help us to develop, so that we do not become too great
a burden on the countries represented here. That is our
message to the developed countries.
The international situation is also of concern to us.
Chad is not alone in the world, and what happens in that
world, even if it is beyond us and if matters are settled
outside Chad, concerns us all the same. The rampant
crises in various parts of the world raise the question of
what became of the hopes that were raised by the end of
the cold war. We in Africa applaud the progress towards
restoring peace and security in countries such as
Mozambique, Angola and Liberia. But these achievements
have to be consolidated. We can do this if we mobilize
ourselves and shoulder our responsibilities.
We deplore the situation of latent war in Somalia
and the Great Lakes region. Genuine efforts should be
made by the international community; the parties involved
also need to show political will to end their fratricidal
confrontations.
The challenge is the same in Bosnia and
Herzegovina, where implementation of the Dayton Peace
Agreement must be vigorously supported so that a
permanent peace can be established in that part of the
world.
In the Middle East, the peace process which began
with Israeli and Palestinian reconciliation seems to have
been thrown into question in the light of events in recent
weeks. We pay tribute to the very recent diplomatic
initiatives to try and restore dialogue between the
different parties, despite the lukewarm results. Chad
exhorts them to respect their commitments to avoid a new
flare-up in the region.
My country fully endorses the numerous efforts
made with regard to disarmament. Thus we welcomed
with satisfaction the African Nuclear-Weapon-Free Zone
5


Treaty signed in Cairo, the non-aggression pact in Central
Africa signed in Yaoundé and the adoption here in New
York of the Comprehensive Nuclear-Test-Ban Treaty,
which Chad signed this very morning.
Similarly, faced with the horror caused by mines,
those deadly devices, Chad welcomes the initiatives taken
to eliminate them. Consequently, we are prepared to
support any measure to that end.
The 1990s will have been devoted to attempts to find
global solutions to the serious economic, social and
environmental problems facing part of humankind. Chad, as
a Sahelian country, welcomes the entry into force of the
Convention to Combat Desertification in Those Countries
Experiencing Serious Drought and/or Desertification,
particularly in Africa and hopes to see rapid implementation
of its provisions.
We also hope that the forthcoming World Food
Summit will meet expectations in terms of food security
and water management, issues which give rise to often
deadly conflict. Moreover, we should meet the new
challenges facing the world: drugs, organized crime,
pandemics, terrorism and religious intolerance. Increased
international cooperation seems essential if we are to
eliminate these scourges which Governments cannot deal
with individually.
Here, I would like to congratulate the United Nations
Children’s Fund for its actions on behalf of children, in
particular its vaccination programmes, including the
programme to eradicate poliomyelitis before the year 2000.
We also encourage the World Health Organization to step
up its efforts to contain and eliminate the modern
pandemic, AIDS.
The fiftieth anniversary of our Organization provided
an opportunity for the international community to think
about the future, reform and how to re-energize the United
Nations.
But, like all human activities, only by making all this
a reality will our Organization be able to achieve the ideals
of peace, security and well-being laid down in the Charter
and to which our peoples aspire.
I cannot conclude without joining with many
preceding speakers in paying tribute to the immense work
done over the last four years by our Secretary-General,
Mr. Boutros Boutros-Ghali. His action on all fronts, and the
availability, willingness and courage of the Secretary-
General have enabled our Organization to foresee and
resolve many conflicts. In that connection, I want to make
it very clear that our country, Chad, will support the
Secretary-General without reservation.








